


110 HR 4516 IH: Toy Origin for Toddler Safety

U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4516
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2007
			Mr. Perlmutter
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require manufacturers of consumer products to provide
		  information on their Internet website relating to the location where products
		  are manufactured or assembled.
	
	
		1.Short titleThis Act may be cited as the
			 Toy Origin for Toddler Safety
			 Act.
		2.Manufacture
			 location information available on manufacturer websitesSection 14 of the Consumer Product Safety
			 Act (15 U.S.C. 2063) is amended by adding at the end the following:
			
				(d)Every manufacturer
				of a consumer product shall make available on the manufacturer’s Internet
				website (if such manufacturer maintains an Internet website) the location of
				the manufacturing facility where such product was manufactured or assembled
				into its final form. If similar products are manufactured or assembled at
				multiple facilities, the manufacturer shall make such information available by
				the serial number or other identifier of the
				product.
				.
		
